Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is responsive to the RCE filed on 7/11/22. Claims 1 – 14 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 8 have been considered but are moot in light of the new rejection based on the amended claim limitations.
Regarding the amended limitation reciting “switching from the first bandwidth part to a second bandwidth part, wherein transmission or reception for a second signal is to be performed with the base station on the second bandwidth part,” refer to Yi’s paragraph 134: UL BWP switching occurs from BWP1 to BWP2.
Regarding the argument, on page 7, stating “3GPP does not disclose a particular condition under which to skip the reception/transmission of a particular signal from between a first signal and a second signal” it is noted that 3GPP is not relied upon for the skipping limitation. Refer to the rejection below citing Choi paragraph 177.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3 and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al. (US 2021/0219347 A1) in view of Yi et al. (US 2020/0136878 A1), Choi et al. (US 2020/0092880 A1) and Marinier et al. (US 2020/0196343 A1).
Regarding claim 1, Ou teaches a method performed by a terminal (Fig. 1: 116 or 122) in a wireless communication system (Fig. 1), the method comprising: performing transmission or reception of a first signal with a base station (access network 100) on a first bandwidth part (paragraph 104: a UE may be configured with one or multiple bandwidth parts (BWPs) and one of BWPs may be active (or activated)); identifying whether a predetermined event occurs (paragraph 105: Performing a RACH transmission (or selecting a RACH resource or opportunity) outside the currently active BWP requires RF (Radio Frequency) retuning and causes interruption. The UE generally needs to retune its RF from the currently active BWP to the frequency of the selected RACH resource or opportunity before performing the RACH transmission); determining, in case that the predetermined event is occurred, switching from the first bandwidth part to a second bandwidth part, wherein transmission or reception for a second signal is to be performed with the base station (paragraph 105: The UE generally needs to retune its RF from the currently active BWP to the frequency of the selected RACH resource or opportunity before performing the RACH transmission; paragraph 106: There may be a RACH resource or opportunity that can be used by the UE outside the active BWP, e.g. in a BWP which is not currently active. Also described at the end of paragraph 59: Specify necessary mechanism to enable UE RF retuning for bandwidth part switching).
Ou fails to explicitly disclose switching from the first bandwidth part to a second bandwidth part, wherein transmission or reception for a second signal is to be performed with the base station on the second bandwidth part; and during a retuning time associated with the switching, performing one of a first operation or a second operation based on a type of the first signal and a type of the second signal, wherein a type of a signal is a data channel or a control channel, and wherein the first operation is dropping transmission or reception for at least part of the first signal, and the second operation is skipping transmission or reception for at least part of the second signal.
However, Yi teaches switching from the first bandwidth part to a second bandwidth part, wherein transmission or reception for a second signal is to be performed with the base station on the second bandwidth part (paragraph 134: UL BWP switching occurs from BWP1 to BWP2); and during a retuning time associated with the switching, performing one of a first operation or a second operation based on a type of the first signal and a type of the second signal (paragraphs 127-128: When faster BWP switching via dynamic signaling is considered, UL BWP switching may be triggered between PUSCH and PUCCH transmission or between PUSCH transmissions or between PUCCH transmissions. Also described in paragraph 94), wherein a type of a signal is a data channel or a control channel (paragraph 128: PUSCH and PUCCH. Also described in paragraph 134), and wherein the first operation is dropping transmission or reception for at least part of the first signal on the first bandwidth part (paragraph 134: UL BWP change may become effective at UL BWP switching DCI reception, and some PUSCH transmission which cannot be transmitted due to different BWP may be dropped. For example, if UL BWP switching occurs from BWP1 to BWP2 and BPW1 and BPW2 are not overlapped with each other, any PUSCH scheduled on BPW1 may be dropped). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ou’s method by incorporating the teachings of Yi, for the purpose of minimizing delaying and providing a more efficient method.
Ou and Yi fail to explicitly disclose the second operation is skipping transmission or reception for at least part of the second signal on the second bandwidth part.
However, Choi teaches the second operation is skipping transmission or reception for at least part of the second signal on the second bandwidth part (paragraph 177: In this case, not receiving the GC-PDCCH (slot configuration information) means that skipping the decoding of the GC-PDCCH).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ou and Yi’s method by incorporating the teachings of Choi, for the purpose of minimizing delaying and providing a more efficient method.
Ou and Yi fail to explicitly disclose performing one of a first operation or a second operation based on a comparison of type of the first signal and a type of the second signal.
However, Marinier teaches performing one of a first operation or a second operation based on a comparison of type of the first signal and a type of the second signal (paragraph 161: A WTRU may determine that a PUSCH may be dropped or that PUSCH may be transmitted over a non-overlapped resource, e.g., with puncturing applied on an overlapped resource. A course of action may depend on a type of pre-empting transmission (e.g., PUSCH may still be transmitted when pre-empted by a short PUCCH) and/or whether a proportion of a pre-empted resources may be above a threshold).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ou and Yi’s method by incorporating the teachings of Marinier, for the purpose preforming transmission or reception according to a specified parameter or technique.
Regarding claims 2 and 9, Ou teaches the method as claimed in claims 1 and 8, further comprising: receiving, from the base station, a message comprising configuration information related to the predetermined event (paragraph 117: In step 705, the UE receives information from a network node to associate a RACH configuration with a BWP among the multiple BWPs); and identifying, based on the configuration information, whether the predetermined event occurs (paragraph 117: In step 710, the UE performs a RACH transmission in the BWP using the RACH configuration associated with the BWP). 
Regarding claims 3 and 10, Ou teaches the method as claimed in claims 2 and 9, but fails to explicitly disclose wherein the message comprises at least one of first configuration information for measuring a radio resource measurement (RRM), second configuration information for setting the second bandwidth part as a default bandwidth part, and third configuration information for setting a bandwidth part to be activated based on a state of power of the terminal.
However, Yi teaches first configuration information for measuring a radio resource measurement (RRM), (paragraph 96: In terms of RRM measurement, a UE may be configured with RRM measurement bandwidth/frequency information). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ou’s method by incorporating the teachings of Li, for the purpose of measuring channel qualities and radio performance.
Regarding claim 8, Ou and Li teach the same limitations described above in the rejection of claim 1. Ou further teaches a terminal in a wireless communication system (Fig. 1: 116 or 122; Fig. 2: 250), comprising: a transceiver (254); and a controller (processors 260, 270 ,238). 

Claims 4 – 7 and 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ou, Yi and Choi as applied to claim 1 above, and further in view of 3GPP TSG RAN WG1 NR Ad-Hoc Meeting, R1-1711424 “On Bandwidth Adaption” (hereinafter 3GPP).
Regarding claims 4 and 11, Ou, Yi  and Choi teach the method as claimed in claims 1 and 8, wherein Ou fails to explicitly disclose wherein performing one of the first operation or the second comprises: performing the first operation by dropping transmission or reception for at least one last symbol among symbols corresponding to the first signal, on the first bandwidth part, during the retuning time, in case that the type of the first signal is the data channel and the type of the second signal is the control channel.
However, Yi teaches performing the first operation by dropping transmission or reception for the first signal, on the first bandwidth part, during the retuning time, in case that the type of the first signal is the data channel and the type of the second signal is the control channel (paragraph 134: UL BWP change may become effective at UL BWP switching DCI reception, and some PUSCH transmission which cannot be transmitted due to different BWP may be dropped. For example, if UL BWP switching occurs from BWP1 to BWP2 and BPW1 and BPW2 are not overlapped with each other, any PUSCH scheduled on BPW1 may be dropped).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ou’s method by incorporating the teachings of Yi, for the purpose of minimizing delaying and providing a more efficient method.
Ou, Yi and Choi fail to explicitly disclose dropping transmission or reception for at least one last symbol among symbols corresponding to the first signal.
However, 3GPP teaches performing the first operation by dropping transmission or reception for at least one last symbol among symbols corresponding to the first signal, on the first bandwidth part, during the retuning time (page 4, section 4, Proposal 7, first paragraph: the location of these two symbols depends on the channel types before and after retuning, i.e., PUCCH and PUSCH. For example, if the UE returns from a first narrowband carrying PUSCH to a second narrowband carrying PUSCH, a guard period is created by the UE not transmitting the last symbol in the first subframe and the first symbol in the second subframe). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ou, Yi and Choi’s method by incorporating the teachings of 3GPP, for the purpose of minimizing wasted resources and error.
Regarding claims 5 and 12, Ou, Yi and Choi teach the method as claimed in claims 4 and 11. Ou fail to explicitly disclose wherein the first signal is a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH), and the second signal is a physical downlink control channel (PDCCH) or a physical uplink control channel (PUCCH). 
	However, Yi teaches wherein the first signal is a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH), and the second signal is a physical downlink control channel (PDCCH) or a physical uplink control channel (PUCCH) (paragraph 128: PUSCH and PUCCH. Also described in paragraph 134).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ou and Li’s method by incorporating the teachings of Yi, for the purpose of utilizing a specified channel for communication.
Regarding claims 6 and 13, Ou, Yi and Choi teach the method as claimed in claim 1, wherein Ou fails to explicitly disclose wherein performing one of the first operation or the second operation comprises: performing the second operation by skipping transmission or reception for at least one front symbol among symbols corresponding to the second signal, on the second bandwidth part, during the retuning time, in case that the first signal is the control channel and the type of the second signal is the data channel.
However, Choi teaches performing the second operation by skipping transmission or reception for the second signal, on the second bandwidth part, during the retuning time, in case that the first signal is the control channel and the type of the second signal is the data channel (paragraph 177: In this case, not receiving the GC-PDCCH (slot configuration information) means that skipping the decoding of the GC-PDCCH).
 In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ou and Yi’s method by incorporating the teachings of Choi, for the purpose of minimizing delaying and providing a more efficient method.
Ou, Yi and Choi fail to explicitly disclose performing the second operation by skipping transmission or reception for at least one front symbol among symbols corresponding to the second signal.
However, 3GPP teaches performing the second operation by skipping transmission or reception for at least one front symbol among symbols corresponding to the second signal, on the second bandwidth part, during the retuning time (page 4, section 4, Proposal 7, first paragraph the location of these two symbols depends on the channel types before and after retuning, i.e., PUCCH and PUSCH. For example, if the UE returns from a first narrowband carrying PUSCH to a second narrowband carrying PUSCH, a guard period is created by the UE not transmitting the last symbol in the first subframe and the first symbol in the second subframe). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ou, Yi and Choi’s method by incorporating the teachings of 3GPP, for the purpose of minimizing wasted resources and error.
Regarding claims 7 and 14, Ou, Yi and Choi teach the method as claimed in claim 6, but fail to explicitly disclose wherein the first signal is a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) and the second signal is a physical downlink control channel (PDCCH) or a physical uplink control channel (PUCCH). 
However, Yi teaches wherein the first signal is a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) and the second signal is a physical downlink control channel (PDCCH) or a physical uplink control channel (PUCCH) (paragraph 128: PUSCH and PUCCH. Also described in paragraph 134).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ou and Li’s method by incorporating the teachings of Yi, for the purpose of utilizing a specified channel for communication. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462